Title: Cabinet Opinion on Relations with Spain and Great Britain, 20 June 1793
From: Cabinet,Jefferson, Thomas,Hamilton, Alexander,Knox, Henry
To: Washington, George



[Philadelphia] June 20. 1793.

At a meeting this day of the heads of departments at the President’s on summons from him, a letter from Messrs Viar & Jaudenes dated June 18. & addressed to the Secretary of state, was read: whereupon it is the opinion that a full detail of the proceedings of the U.S. with respect to the Southern Indians, & the Spaniards be prepared, and a notification as to the particular matters charged in the said letter, that this be sent with all the necessary documents to our Commissioners at the court of Madrid with instructions to them to communicate the same to the court of Madrid, leaving to them—discretion to change
 expressions in it which to them may appear likely to give offence in the circumstances under which things may be at the time of their receiving it, & that a copy be sent to mister Pinckney for his information, & to make such use of matter it contains as to him shall seem expedient: that an answer be written to Messrs Viar & Jaudenes, informing them that we shall convey our sentiments on the subject to their court through our commissioners at Madrid, and letting them see that we are not insensible of the stile & manner of their communications.
a draught of a letter from the Secretary of state to mister Hammond asking when an answer to his letter of May 29. 1792. might be expected, was read & approved.

Th: Jefferson
A. Hamilton
H. Knox

